659 S.E.2d 383 (2008)
In the Matter of Kirk Robert OWENS.
No. S08Y0878.
Supreme Court of Georgia.
March 31, 2008.
William P. Smith III, General Counsel, Jonathan Winslow Hewett, Atlanta, for appellant.
Kirk Robert Owens, Pensacola, FL, for appellee.
PER CURIAM.
This disciplinary is before the Court on the Review Panel's Report and Recommendation, recommending that the Court indefinitely suspend Kirk Robert Owens as reciprocal discipline for a suspension he has received in Florida. Rule 9.4(b)(1) of the Georgia Rules of Professional Conduct. See Bar Rule 4-102(d).
Although Owens was personally served with the notice of discipline, he did not respond in any way. The record shows that *384 the Florida Supreme Court suspended Owens nunc pro tunc to March 13, 2006 and until such time as he certified compliance with conditions set forth in a "report of minor misconduct." The report of minor misconduct involved Owens' failure to timely file a petition for certiorari and his repeated failure to communicate with his client regarding the petition, and required that Owens comply with certain conditions of probation.
The Review Panel found that Owens had not met the burden under Rule 9.4(b)(3) to justify imposition of discipline other than that imposed in the foreign jurisdiction and thus recommended the identical discipline of suspension until such time as Owens has met the conditions for reinstatement and is reinstated.
Having reviewed the record, we agree with the Review Panel recommendation. Accordingly, Owens is hereby suspended from the practice of law indefinitely. Reinstatement shall be conditioned upon satisfactory proof being provided to the Review Panel that Owens has been reinstated in Florida. Owens is reminded of his duties under Bar Rule 4-219(c).
Suspension until further order of the Court.
All the Justices concur.